Case 4:95-cr-50061-BAF ECF No. 1021 filed 06/25/20                 PageID.12091       Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

UNITED STATES OF AMERICA,

         Plaintiff,                                          Criminal No. 95-CR-50061-01

vs.                                                          HON. BERNARD A. FRIEDMAN

DION ERIC SAVAGE,

      Defendant.
_____________________________/

                      OPINION AND ORDER DENYING DEFENDANT’S
                       MOTION PURSUANT TO FED. R. CIV. P. 54(b)

                 This matter is presently before the Court on remand from the court of appeals,

which has directed this Court to consider defendant’s “motion pursuant to Fed. R. Civ. Proc.

54(b)” [docket entry 983]. The Court transferred this motion to the court of appeals as a

suspected second or successive § 2255 motion. However, the court of appeals has determined

that defendant’s Rule 54(b) motion is not a second or successive § 2255 motion because it “in

effect argues that the district court erred by not ruling on a claim that he raised in his motion to

supplement.” The government has filed a response in opposition, and defendant has filed a

reply.

                 Defendant, who was convicted of engaging in a continuing criminal enterprise

(“CCE”), argues in his Rule 54(b) motion that “the indictment failed to state an offense under

21 U.S.C. § 848 because it failed to Notice . . . the ‘continuing series of violations,’ which under

Richardson v. United States, 526 U.S. 812, 816-17 (1999) are essential elements of the § 848
Case 4:95-cr-50061-BAF ECF No. 1021 filed 06/25/20                 PageID.12092         Page 2 of 4



offense.” Def.’s Mot. at 1-2.1

                The standards concerning the sufficiency of an indictment are well known. As

the Sixth Circuit has stated:

                “[A]n indictment is sufficient if it, first, contains the elements of
                the offense charged and fairly informs a defendant of the charge
                against which he must defend, and, second, enables him to plead
                an acquittal or conviction in bar of future prosecutions for the
                same offense.” United States v. Anderson, 605 F.3d 404, 411 (6th
                Cir. 2010) (quoting Hamling v. United States, 418 U.S. 87, 117, 94
                S.Ct. 2887, 41 L.Ed.2d 590 (1974)) (internal quotation marks
                omitted).

                 “It is generally sufficient that an indictment set forth the offense
                in the words of the statute itself, as long as ‘those words of
                themselves fully, directly, and expressly, without any uncertainty
                or ambiguity, set forth all the elements necessary to constitute the
                offence intended to be punished.’” United States v. Heller, 579
                F.2d 990, 999 (6th Cir. 1978) (quoting United States v. Carll, 105
                U.S. 611, 612, 26 L.Ed. 1135 (1881)) (internal quotation marks
                omitted). However, “it must be accompanied with such a statement
                of the facts and circumstances as will inform the accused of the


       1
           Section 848(c) defines a continuing criminal enterprise as follows:

                For purposes of subsection (a), a person is engaged in a continuing
                criminal enterprise if--

                (1) he violates any provision of this subchapter or subchapter II
                the punishment for which is a felony, and

                (2) such violation is a part of a continuing series of violations of
                this subchapter or subchapter II--

                (A) which are undertaken by such person in concert with five or
                more other persons with respect to whom such person occupies a
                position of organizer, a supervisory position, or any other position
                of management, and

                (B) from which such person obtains substantial income or
                resources.

                                                 2
Case 4:95-cr-50061-BAF ECF No. 1021 filed 06/25/20               PageID.12093        Page 3 of 4



              specific offense, coming under the general description, with which
              he is charged.” United States v. Landham, 251 F.3d 1072, 1079
              (6th Cir. 2001) (quoting Hamling, 418 U.S. at 117-18, 94 S.Ct.
              2887) (internal quotation marks omitted) (emphasis in original
              omitted).

United States v. Coss, 677 F.3d 278, 287-88 (6th Cir. 2012).

              The second superseding indictment in this matter alleged in Count One that

              from approximately 1985 until the return of this second
              superseding indictment, in the Eastern District of Michigan and
              elsewhere, . . . defendant . . . did engage in a Continuing Criminal
              Enterprise in that he unlawfully . . . did violate Title 21, United
              States Code, Sections 846, and 841(a)(1), as alleged in Count Two
              of this Second Superseding Indictment, which violations were part
              of and constituted a continuing series of violations of . . . 21
              U.S.C. § 801 et seq., undertaken by [defendant] in concert with at
              least five other persons with respect to whom [defendant] occupied
              a position as organizer, supervisor, and manager, and from which
              continuing series of violations [defendant] obtained substantial
              income and resources; all in violation of Title 21, United States
              Code, Section 848.

Count Two, in turn, alleged that during the same time frame defendant and his six co-defendants

conspired “with each other and others . . . to distribute cocaine, a Schedule II controlled

substance; all in violation of Title 21, United States Code, Sections 841(a)(1) and 846.”

              These allegations suffice to meet the notice requirements articulated in Coss and

in the cases cited therein. As the court of appeals noted in an earlier opinion in this case,

Richardson does not require the indictment to allege the predicate offenses of a CCE charge with

any greater particularity than was done in the second superseding indictment in this case. See

United States v. Savage 25 F. App’x 280, 283 (6th Cir. 2018) (noting that “the majority opinion

in Richardson does not expressly require that each of the predicate offenses be pleaded with

particularity in the indictment”). The government must prove at least three violations of the


                                               3
Case 4:95-cr-50061-BAF ECF No. 1021 filed 06/25/20                 PageID.12094       Page 4 of 4



narcotics laws to establish a “continuing series,” see, e.g., Murr v. United States, 200 F.3d 895,

905 (6th Cir. 2000), but there is no requirement that the violations constituting the continuing

series be specifically alleged in order for the indictment to be deemed constitutionally sufficient.

See Savage, 25 F. App’x at 283. Moreover, as the court of appeals also stated in that opinion,

sufficient proof of at least three violations was presented at defendant’s trial:

               The jury unanimously found that he was guilty of conspiring to
               distribute cocaine. Thus, it accepted the government’s theory that
               Savage had stored and distributed cocaine in his two stores. This
               theory directly supports a finding that Savage was guilty of two
               other predicate offenses, as he violated 21 U.S.C. § 856 by
               allowing his stores to be used in a drug-trafficking conspiracy.

Id.

               The Court therefore finds no merit in defendant’s argument that the second

superseding indictment failed to sufficiently allege a CCE charge. Accordingly,



               IT IS ORDERED that defendant’s Rule 54(b) motion is denied.



                                              s/Bernard A. Friedman
                                              BERNARD A. FRIEDMAN
Dated: June 25, 2020                          SENIOR UNITED STATES DISTRICT JUDGE
       Detroit, Michigan




                                                 4
